DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennehey et al. 5,996,634 in view of Mueller 4,948,643 and further in view of Giesler et al. 5,702,383.
In regard to claims 1, 5, 8-9, 11-12, 15 and 17, Dennehey et al. discloses a fluid flow circuit assembly for a biological fluid processing device, comprising: a PVC tubing 18 (see col. 13, lines 39-46); and
a medical device component 24 comprising a bond surface 208 to which the PVC tubing 18 is bonded by a solvent, wherein the bond surface comprises a polyester elastomer (see col. 12, line 42).
Dennehey et al. discloses that the tubing is flexible PVC, but it is unclear if the tubing has a polymeric plasticizer.  Mueller teaches that it is common and well known in the art to 
Dennehey et al. discloses the use of PVC tubing for the conveying blood, but does not disclose the PVC containing a plasticizer having a molecular weight of at least 540 g/mol.  
Giesler et al. teaches that providing PVC plastic, for conveying blood, with plasticizers having a molecular weight of at least 540 (tri-2-ethylhexyl trimellitate, see col. 3, lines 26-30, tri-2-ethylhexyl trimellitate has a molecular weight of 546.8) improves upon the blood carrying and storage properties of the medical equipment.  Therfore it would have been obvious to one of ordinary skill in the art to incorporate the high molecular weight plasticizer TEHTH into the PVC tubing of Dennehey et al., in order to improve upon the blood carrying properties of the tube, as taught by Giesler et al.
In regard to claims 2 and 18, wherein the biological fluid processing device comprises a centrifugal blood separator 10, and the medical device component comprises an umbilicus 24 comprising a thermoplastic polyester elastomeric material (see col. 12, line 42).
In regard to claims 3, 13-14 and 21, wherein the solvent comprises methylethylketone (see col. 13, line 60).
In regard to claim 4, wherein the bond surface comprises at least one of a thermoplastic polyester elastomer (see col. 12, line 42).
In regard to claim 6, wherein the medical device component comprises a port 208.
 that is equal to a number of the PVC tubing in communication between the one end to a remainder of the fluid flow circuit assembly (see 206, 18 in fig. 16 and fig. 18).
In regard to claims 10 and 20, wherein the first surface (bore surface of 208 in element 24) comprises an annular inner surface of the fluid-transmitting lumen, and the second surface comprises an outer surface of the tubing segment 18.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679